DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2022 has been entered.
 
Applicant's listing of claims provide on 12 May 2022 is acknowledged.  No claims have been amended, cancelled, or added.  Claims 2-30, 34, 38, 40, 43, 46, 53, 59, 60, 64, 83-90, and 92-97 are pending.  Claims 3, 10-30, 34, 38, 40, 43, 46, 53, 59, 60, 64, and 95-97 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 29 October 2020.

Claims 2, 4-9, 83-90, and 92-94 as drawn to the elected species of a flat dose in monotherapy for treating melanoma are under consideration.

Information Disclosure Statement
The information disclosure statement filed 12 May 2022 has been considered.  An initialed copy of the IDs accompanies this Office Action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 4-9, 83-90, and 92-94 stand rejected under 35 U.S.C. 103 as being unpatentable over US20150210769 to Freeman et al., (“Freeman;” IDS)  in view of WO2015176033 to Feltquate et al. (“Feltquate;” of record) and Wang et al., J Clin Pharmacol 49:1012-24 (2009) (“Wang;” of record).
The teachings of Freeman in view of Feltquate and Wang were set forth in full in a previous office action.  Those teachings and the reasons why they render the claimed invention unpatentable are incorporated here in full.
Claim Amendments
No claim amendments, cancellations, or additions have been made.

Rule 1.132 Declaration
The Declaration of Sherwin K. B. Sy under 37 CFR 1.132 filed 12 May 2022 is insufficient to overcome the rejection of claims 2, 4-9, 83-90, and 92-94 based upon the rejection under 35 U.S.C. 103 as unpatentable over the teachings of Freeman in view of Feltquate and Wang as set forth in the last Office action.  As discussed in more detail below, the evidence relied upon in the Declaration is consistent with the argument that selection of a particular flat dose regimen for any particular antibody was optimization routinely practiced by one of ordinary skill in the art of antibody immunotherapy.  Additionally, the Declaration is not commensurate in scope with the claims because it focuses on the dosing of one particular antibody within the scope of the claims.
  
Applicant’s Arguments
Applicant argues in the Remarks filed 12 May 2022 that the claims are patentable over the combination of the references.  Applicant again briefly reviews the teachings of Freeman, Feltquate, and Wang.  Regarding the teachings of Feltquate, Applicant points out that Feltquate relates to different anti-PD-1 antibodies, does not describe dosing with the particular antibodies recited in the claims, and does not teach the claimed dosing regimen.  Regarding the teachings of Wang, Applicant again emphasizes that Wang teaches that body-sized based doing may be better for some antibodies and the determination of whether fixed or body weight-based dosing may be better must be evaluated for each antibody.  
On pages 13-15, Applicant discusses the Rule 1.132 Declaration, noting that the claimed dosage regimen was arrived at by complex pharmacokinetic modelling, followed by clinical, in vivo evaluation in humans.  Applicant avers that, unlike Applicant, the artisan generally started with body weight-based dosing in the initial dosing regimen.  Applicant points to the FDA labels of multiple approved therapeutic antibodies (cited in the IDS) in support of the proposition that a dosage regimen for one antibody, even if it binds the same target, does not necessarily provide a reference value for a different antibody.  The Declaration is relied upon as showing that “one would understand that dosing and the dose justification for every therapeutic agent must be determined based on careful evaluation of that particular therapeutic agent, for example, based on extensive experimental data.  It is not simply routine.”   
The “obvious-to-try” rationale is also again discussed on pages 15-18 of the Remarks.  Applicant, relying on the Declaration, points out that it was unexpected that the PK characteristics of spartalizumab would be similar to the linear compartment models that Wang used and the similarity could not have been predicted prior to actually running the analysis.  Applicant avers that the evidence did not support that the prior art relied upon provided sufficiently detailed methodology for practicing the claimed methods, a suggestion to make the modification, or evidence that it would be successful.  That no other anti-PD1 antibodies had been FDA approved for administration at a flat dose as of the effective filing date is also noted.  

Response to Arguments
Applicant's arguments in conjunction with the Rule 1.132 Declaration and the references cites in the Information Disclosure Statement have been carefully considered but are not convincing.  
There is no dispute that Freeman teaches the antibodies now recited in the claims and teaches that they can be used in the methods of treating recited.  While it is again acknowledged that Freeman does not teach the particular dosing regimen recited, Freeman provides general guidance for body weight-based doing and administration timing of other anti-PD-1 antibodies.  Feltquate illustrates that the ordinary artisan in the art of cancer immunotherapy with anti-PD-1 antibodies had come to appreciate that flat dosing was an alternative to body weight-based dosing.  And Wang provides motivation for pursuing flat dosing as an alternative to body weight-based dosing.
Applicant’s argument that Wang and the references cited in the 12 May 2022 IDS illustrate that flat dosing may not be optimum for all antibodies is acknowledged.  But this does not detract from the fact that Wang encourages the evaluation of fixed/flat dosing for all therapeutic antibodies, indicates that for many antibodies fixed/flat dosing will represent the optimal dosing regimen, and provides the general parameters for conducting the analysis for any given antibody.  The Rule 1.132 Declaration and references cited further evidence that one of ordinary skill in the art of antibody immunotherapy for cancer routinely engaged in optimization of the dosage regimen.  Applicant’s argument that the optimum must be determined for each antibody is shows that dose and dose timing were recognized results effective variable.  While identification of the optimum may require the expertise of artisans with a skill level of at least a master’s degree, and even a Pharm.D., M.D., and/or Ph.D, the level of skill in the antibody cancer immunotherapy art was high.  For the art under consideration, those highly trained individuals were the “ordinary artisans” of the art.  The fact that extensive experimentation, time, and money were involved also is not a basis for finding that the experimentation required was not routine.  The Declaration and references relied upon therein point to the contrary conclusion—the art routinely engaged in optimization of dose and timing with a reasonable expectation of predictably identifying the optimal dose and dose frequency for a particular antibody used in a particular method of treating.  And flat dosing was an alternative that, well before the effective filing date of the claimed invention, had become an art recognized alternative to body weight-adjusted dosing.    
It is again acknowledged that obvious-to-try does require some predictability, but absolute predictability is not required.  Wang provides a limited number of choices (body-weight based versus fixed/flat dosing) from which to choose, either of which could have been predictably used to optimize the antibody’s therapeutic effect.  Further, even if obvious-to-try were not a sufficient rationale for a finding of obviousness, optimization of results-effective variables is. 
Lastly, it is again noted that the claims are not limited to the particular anti-PD-1 antibody, spartalizumab, upon which many of Applicant’s and Declarant’s arguments and analysis are based.  Instead, most of the claims recite multiple species of antibodies that bind PD-1 for use in the method of treating.  
It is maintained that Wang provides motivation for shifting from the mg/kg approach taught by Freeman to a fixed mg approach, which is acknowledged as an alternate approach for dosing anti-PD-1 antibodies by Feltquate and the recited dose and timing reflect optimization of variables that one of ordinary skill in the art recognized were results effective variables.  Therefore after a fresh consideration of the claims, Applicant's arguments, the Rule 1.132 Declaration, and the evidence provided, the rejection is maintained for the reasons of record and as elaborated upon above.  



Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2, 4-9, 83-90, and 92-94 as drawn to the elected species stand rejected on the ground of nonstatutory double patenting as being unpatentable over 
At least claims 1-4, 6-9, 11, 24, 25, 69-86, and 143 of U.S. Patent No. 9,683,048 (of record);
At least claims 1-25 and 29 of U.S. Patent No. 9,815,898 (of record); and,
At least claims 1-4, 6-19, 34-37, 63-66, 68-71, and 73 of U.S. Patent No. 10,752,687 (of record);

each in view of WO2015176033 to Feltquate et al. (“Feltquate;” of record) and Wang et al., J Clin Pharmacol 49:1012-24 (2009) (“Wang;” of record).
The rejection of record is incorporated here in full and maintained for the reasons of record.    
Applicant’s request to hold the rejections in abeyance is acknowledged.



Allowable Subject Matter 
No claim is allowed.  


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643